      Case 2:17-cv-00470-ECM-JTA Document 99 Filed 10/26/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


LARRY DEAN GARRETT, JR.,                    )
                                            )
      Plaintiff,                            )
                                            )
v.                                          ) CIVIL CASE No. 2:17-cv-470-ECM
                                            )             (WO)
UNITED STATES MARSHALS                      )
SERVICE, et al.,                            )
                                            )
      Defendants.                           )

                                       ORDER

      On September 25, 2020, the Magistrate Judge entered a Recommendation (doc. 97)

to which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED and

the Motion for Preliminary Injunction (doc. 92) is DENIED. It is further

      ORDERED that this case is referred back to the Magistrate Judge for further

proceedings.

      DONE this 26th day of October, 2020.


                                           /s/ Emily C. Marks
                                         EMILY C. MARKS
                                         CHIEF UNITED STATES DISTRICT JUDGE
